Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1-15 are pending in this application.

Priority
 	The instant application is the 371 national stage entry of PCT/EP2017/079101, filed on 11/14/2017.  The Examiner notes that the requirements of national stage entry of the instant application had been completed (note assigned U.S. filing date) within 30 months of the earliest claimed priority date; the related international application includes both a search report and a preliminary examination report.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application United Kingdom 1619356.7 filed on 11/16/2016.

Election
Applicant's election with traverse of Group I, Claims 1-9 in the response filed on 04/23/07, is acknowledged.  
Applicants’ traversal is based on its belief that a search relating to the claimed invention of one group will identify any references that are material to the claimed inventions of the other groups.
Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one invention would not likely be applicable to another invention;
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.
Claims 10-15 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/09/2019 and 09/18/2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4 and 9 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claims 3, 4 and 9 recite phrases, “preferably” and/or “most preferably”, which are indefinite.  The reason is that it is unclear whether the limitations following the noted phrases are part of the claimed invention.  

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent No. 10,087,213) in view of Bayrhuber et al. (Production of recombinant Conkunitzin-S1 in Escherichia coli, Protein Expression and Purification 47 (2006) 640–644), Singh et al. (Solubilization and Refolding of Bacterial Inclusion Body Proteins, Journal of Bioscience and Bioengineering, Vol. 99, No. 4, 303-310, 2005),  Bian et al. (US Patent No. 8,114,611) and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).  
Claims are drawn to a method for production of an affinity chromatography resin comprising an N-terminal split intein fragment as an affinity ligand, comprising the following steps: a) expression of an N-terminal split intein fragment as insoluble protein in inclusion bodies in bacterial cells, b) harvesting said inclusion bodies; c) solubilizing said inclusion bodies and releasing expressed protein; d) binding said protein on a solid support; e) refolding said protein; f) releasing said protein from the solid support; and g) immobilizing said protein as ligands on a chromatography resin to form an affinity chromatography resin.
Chen et al. teach a method of producing an affinity chromatography resin comprising:  expressing an N-terminal split intein fragment which is fused to an affinity tag as an affinity ligand, wherein said N-terminal split intein fragment as set forth in SEQ ID NO: 24 is 98.4% identical to Applicants’ SEQ ID NO: 1 (see sequence search “Result 1” available in SCORE under 20201223_153506_us-16-348-534-1.rai., which is copied and pasted below for Applicants’ convenience); and immobilizing the affinity ligand on a chromatography resin to form an affinity chromatography resin packed in a column (see Figure 9B and Example 3).  Chen et al. further teach that an affinity tag such as poly-histidine tag, i.e., 6XHis-tag (see claim 3) can be used with a solid support such as Nickel resin column (see claim 14), i.e., IMAC column.
RESULT 1
US-14-760-392-24
; Sequence 24, Application US/14760392
; Patent No. 10087213
; GENERAL INFORMATION
;  APPLICANT: CHEN, ZHILEI
;  APPLICANT:RAMIREZ, MIGUEL A.
;  APPLICANT:GUAN, DONGLI
;  TITLE OF INVENTION: INTEIN MEDIATED PURIFICATION OF PROTEIN
;  FILE REFERENCE: TAMU:2064WO
;  CURRENT APPLICATION NUMBER: US/14/760,392
;  CURRENT FILING DATE: 2015-07-10
;  PRIOR APPLICATION NUMBER: 61/751,735
;  PRIOR FILING DATE: 2013-01-11
;  NUMBER OF SEQ ID NOS: 87
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 24
;  LENGTH: 184
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide
US-14-760-392-24

  Query Match             98.4%;  Score 992;  DB 1;  Length 184;
  Best Local Similarity   100.0%;  
  Matches  183;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          4 ALSYETEILTVEYGLLPIGKIVEKRIECTVYSVDNNGNIYTQPVAQWHDRGEQEVFEYCL 63
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 ALSYETEILTVEYGLLPIGKIVEKRIECTVYSVDNNGNIYTQPVAQWHDRGEQEVFEYCL 61

Qy         64 EDGSLIRATKDHKFMTVDGQMLPIDEIFERELDLMRVDNLPNKLGGGGSGGGGSASMKIE 123           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 EDGSLIRATKDHKFMTVDGQMLPIDEIFERELDLMRVDNLPNKLGGGGSGGGGSASMKIE 121

Qy        124 EGKLTNPGVSAWQVNTAYTAGQLVTYNGKTYKCLQPHTSLAGWEPSNVPALWQLQLEHHH 183           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 EGKLTNPGVSAWQVNTAYTAGQLVTYNGKTYKCLQPHTSLAGWEPSNVPALWQLQLEHHH 181

Qy        184 HHH 186
              |||


Chen et al. do not teach expressing said N-terminal split intein fragment in inclusion bodies in bacterial cells.
Bayrhuber et al. teach a method for purifying a protein of interest comprising:
Expression of an N-terminal intein fused to the protein of interest as insoluble protein in inclusion bodies in bacterial E. coli cells;
Harvesting said inclusion bodies;
Solubilizing said inclusion bodies and releasing expressed protein;
Binding said protein on a solid support, i.e., cation exchange column; and
Releasing said protein from the solid support.
 
Singh et al. teach major advantages associated with the formation of inclusion bodies:  (i) expression of a very high level of protein; more than 30% of the cellular protein in some cases, (ii) easy isolation of the inclusion bodies from cells due to differences in their size and density as compared with cellular contaminants, (iii) lower degradation of the expressed protein, (iv) resistance to proteolytic attack by cellular proteases, and (v) homogeneity of the protein of interest in inclusion bodies (lesser E. coli have been most widely used for the commercial production of proteins (see page 303, right column, last three lines continued to page 304, left column, 1st paragraph).
Bian et al. teach a method of making an affinity chromatography matrices, wherein said method utilizes the immobilization of ligand via covalent attachment using agarose based support (see column 2, lines 15-59).  Bian et al. further teach that a typical ligand density of 4-6 mg/ml can be used (see column 1, line 63).  Bian et al. also teach that 7-100 mg of the protein ligand per ml of solid support may be loaded (see column 6, lines 53-55).  Although a step of concentrating the protein ligand is not mentioned by Bian et al., it is a typical practice for a person of ordinary skill in the art (POSITA) to concentrate a protein ligand before loading onto a solid support to 7-100 mg/ml as discussed by Bian et al.
It would have been obvious for a POSITA at the time of filing in AIA  to practice a method of producing an affinity chromatography resin by expressing an N-terminal split intein fragment which is fused to an affinity tag as an affinity ligand in inclusion bodies in bacterial cells as taught by Chen et al., Bayrhuber et al., Singh et al. and Bian et al.  A POSITA would have motivated to practice such methods because as noted above in the teachings of Singh et al., there are numerous advantages of expressing a recombinant protein in inclusions bodies of bacterial cells.  Furthermore, as discussed in KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), it is considered obvious to combine prior art elements known to be used in equivalent fields of endeavor together into a single combination.  The prior art references clearly show that the methods taught by Chen et al., Bayrhuber et al., Singh et al. and Bian et al. were known to be used in equivalent fields of endeavor, in a field of recombinant protein purification; thus, it is considered obvious to combine them together.  A POSITA would have had a reasonable expectation of success to practice such methods because all of the required biochemical reagents, affinity chromatography based purification techniques using N-terminal split intein fragment as an affinity ligand were rampantly practiced in the field of protein purification as evidenced by references of Chen et al., Bayrhuber et al., Singh et al. and Bian et al. prior to the filing of the instant application.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art. 

Conclusion
Claims 1-9 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656